    Case 19-10035-SMT   Doc 57    Filed 08/03/20 Entered 08/03/20 08:55:59   Desc Main
                                 Document      Page 1 of 2
The document below is hereby signed.

Signed: July 31, 2020




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     PAPARDELLE 1068, INC.,               )     Case No. 19-00554
                                          )     (Chapter 11)
            Debtor in Possession.         )
     ____________________________         )
                                          )
     PAPARDELLE 1068, INC.,               )
                                          )
                        Plaintiff,        )
                                          )
                  v.                      )
                                          )     Adversary Proceeding No.
     DISTRICT OF COLUMBIA, et             )     19-10035
     al.,                                 )
                                          )     Not for publication in
                        Defendants.       )     West’s Bankruptcy Reporter.

       MEMORANDUM DECISION REGARDING DISMISSING ADVERSARY PROCEEDING

          In advance of deciding whether to dismiss the debtor’s

     bankruptcy case or, instead, to convert the case to Chapter 7, I

     ordered the parties to show cause why the adversary proceeding

     ought not be dismissed (without adjudicating any of the claims

     asserted).   The United States has responded that the case ought

     to be dismissed, citing, among other decisions, In re Moseley,
Case 19-10035-SMT                                                                   Doc 57    Filed 08/03/20 Entered 08/03/20 08:55:59   Desc Main
                                                                                             Document      Page 2 of 2


161 B.R. 382 (Bankr. E.D. Tex. 1993).                                                                           The other parties have not

responded.                                                              For reasons previously set forth in ordering the

parties to show cause why the case ought not be dismissed, and

based also on the reasoning of In re Moseley as discussed by the

response of the United States, I will dismiss the adversary

proceeding without adjudicating any of the claims asserted.                                                                                 An

order follows.

                                                                                                                  [Signed and dated above.]

Copies to: All counsel of record.




R:\Common\TeelSM\Judge Temp Docs\Papperdelle 1068 - Mem Decision re Dismissal.wpd
                                                                                                        2
